             Case 2:19-cr-00124-RSM Document 43 Filed 04/17/20 Page 1 of 2




 1
 2
 3
 4
 5
                           UNITED STATES DISTRICT COURT FOR THE
 6
                             WESTERN DISTRICT OF WASHINGTON
 7                                     AT SEATTLE
 8
     UNITED STATES OF AMERICA,                      CASE NO. CR19-124RSM
 9
                            Plaintiff,
10                                                  ORDER CONTINUING TRIAL DATE
                      v.                            PURSUANT TO GENERAL ORDER
11
                                                    07-20
12
     MICHELLE RENEE HUGHES,
13
                           Defendant.
14
15         Pursuant to General Order 07-20 re Extension of Modified Court Operations
16
     Under the Exigent Circumstances Created by COVID-19 and Related Coronavirus, the
17
18 trial date in this case is continued from June 15, 2020 to August 3, 2020. Pretrial motions
19 are due by July 2, 2020.
20
          Given the findings of General Order 07-20, the period of delay from the date of
21
22 this order to the new trial date is excludable time under the Speedy Trial Act, as the Court
23 specifically finds that the ends of justice served by ordering the continuance outweigh the
24
   best interests of the public and any defendant’s right to a speedy trial, pursuant to 18
25
26 U.S.C. §3161(h)(7)(A).
27
28
      Case 2:19-cr-00124-RSM Document 43 Filed 04/17/20 Page 2 of 2




 1   DATED this 17th day of April, 2020.
 2
 3
 4
                                     A
                                     RICARDO S. MARTINEZ
 5                                   CHIEF UNITED STATES DISTRICT JUDGE
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
